                          2:20-cv-02286-CSB-EIL # 1         Page 1 of 9
                                                                                                      E-FILED
                                                                    Monday, 12 October, 2020 08:54:14 AM
                                                                             Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION


 TOMMY CLARK,

            Plaintiff,                               CIVIL COMPLAINT

 v.
                                                     CASE NO. 2:20-cv-02286
 CADILLAC ACCOUNTS RECEIVABLE
 MANAGEMENT, INC.,
                                                     DEMAND FOR JURY TRIAL
            Defendant.


                                          COMPLAINT

       NOW comes TOMMY CLARK (“Plaintiff”), by and through his attorneys, Consumer Law

Partners, LLC, complaining as to the conduct of CADILLAC ACCOUNTS RECEIVABLE

MANAGEMENT, INC. (“Defendant”), as follows:

                                     NATURE OF THE ACTION

       1.      Plaintiff brings this action for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) under 15 U.S.C. § 1692 et seq. for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

       2.      This action arises under and is brought pursuant to the FDCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C § 1692, 28 U.S.C. §§ 1331 and 1337, as the

action arises under the laws of the United States.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts

business within the Central District of Illinois and the events and/or omissions giving rise to the

claims made in this Complaint occurred within the Central District of Illinois.




                                                 1
2:20-cv-02286-CSB-EIL # 1   Page 2 of 9
2:20-cv-02286-CSB-EIL # 1   Page 3 of 9
                             2:20-cv-02286-CSB-EIL # 1            Page 4 of 9




the information provided by Defendant’s representative, Plaintiff was still pressured into making

a payment toward the subject debts.

        13.        Yet, Plaintiff’s TransUnion credit report reflected that the underlying subject debts

would remain on Plaintiff’s credit record through October 2020. Upon information and belief, as

a collection account remains on a consumer report for seven (7) years beginning from the date of

first delinquency, the subject debt fell into delinquency beginning in or around October 2013. See

15 U.S.C. § 1681c.

        14.        The applicable Michigan statute of limitations for the subject debt states, in relevant

part:

                   “The period of limitations is 6 years for an action to recover damages or
                   money due for breach of contract… See MCL 600.5807(9).

        15.        Accordingly, given the applicable six (6) year Michigan statute of limitations and

the fact that the subject debts fell into delinquency in or around October 2013, as of October 2020,

the date in which Plaintiff spoke with Defendant, the subject debt was a time-barred debt, i.e., it

fell outside the applicable statute of limitations.

        16.        Despite the time-barred status of the subject debt, at no point during Plaintiff’s

conversation with Defendant did Defendant’s representative disclose or explain to Plaintiff that

the subject debt was time-barred and/or that Defendant could not sue him to collect it.

        17.        In addition, despite the time-barred status of the subject debt, at no point during

Plaintiff’s conversation with Defendant did Defendant’s representative disclose or explain to

Plaintiff that by paying, or even just agreeing to pay, any portion of the subject debt, or merely

acknowledging the subject debt as valid, it could have the effect of resetting the applicable statute

of limitations as to the entire balance of the subject debt, potentially subjecting Plaintiff to further

legal liability.



                                                      4
                            2:20-cv-02286-CSB-EIL # 1          Page 5 of 9




          18.      Rather, Defendant attempted to collect upon the subject debt and enticed Plaintiff

into making payment on the time-barred subject debt.

          19.      After a reasonable time to conduct discovery, Plaintiff believes he can prove that

all actions taken by Defendant as described in this Complaint, supra, were taken willfully and/or

with knowledge that its actions were taken in violation of the law.

          20.      Plaintiff was misled by Defendant’s statements, representations and/or omissions

directed to him during his conversation with one of its representatives.

          21.      Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will

continue to attempt to collect the subject debt from him using abusive, deceptive and unlawful

means, and ultimately cause him unwarranted financial harm.

          22.      Plaintiff has further been unnecessarily confused and concerned given Defendant’s

violations of law, and has further suffered a violation of his state and federally protected interests

as a result of Defendant’s conduct.

          23.      Due to Defendant’s conduct, Plaintiff was forced to hire counsel and his damages

therefore include reasonable attorneys’ fees incurred in prosecuting this action.


                COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

          24.      Plaintiff repeats and realleges paragraphs 1 through 23 as though full set forth

herein.

          25.      Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

          26.      Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

regularly uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.




                                                   5
                              2:20-cv-02286-CSB-EIL # 1          Page 6 of 9




           27.     Defendant is engaged in the business of collecting or attempting to collect, directly

or indirectly, defaulted debts owed or due or asserted to be owed or due to others. On its website

and within its communications to consumers, Defendant identifies itself as a “debt collector”

attempting to collect a “debt.” Defendant has also been a member of the Association of Credit and

Collection Professionals (“ACA”) since 1999. 2

           28.     The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

                   a.       Violations of the FDCPA § 1692e

           29.     The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using

“any false, deceptive, or misleading representation or means in connection with the collection of

any debt.”

           30.     In addition, this section enumerates specific violations, such as:

                   (2) The false representation of -- (A) the character, amount, or legal
                   status of any debt;

                   (10) The use of any false representation or deceptive means to collect
                   or attempt to collect any debt or to obtain information concerning a
                   consumer. 15 U.S.C. §§ 1692e, e(2)(A) and e(10).


           31.     Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), and e(10) through its

representations and statements directed to Plaintiff during its conversation with him by attempting

to collect the subject debt despite omitting the disclosure of material information to Plaintiff

regarding the subject debt’s time-barred status and/or the potential legal consequences of Plaintiff

paying, or agreeing to pay, upon the subject time-barred debt.



2
    http://www.acainternational.org/search#memberdirectory


                                                        6
                         2:20-cv-02286-CSB-EIL # 1            Page 7 of 9




       32.     Defendant knew, or should have known, that the subject debt was time-barred, but

yet, Defendant failed to provide any disclosure of the same – and/or the legal implications of the

same – to Plaintiff, and instead, attempted to extract payment from Plaintiff.

       33.     Such representations and/or omissions served only to confuse and intimidate

Plaintiff in the hopes that he would waive his rights and affirmative defenses under the law by

making a payment and/or promising to make a payment.               Plaintiff’s confusion was only

exacerbated by the conflicting information supplied by Defendant through its reporting of the

subject debts, and its subsequent conversation with Plaintiff.

       34.     Plaintiff was unable to adequately determine the character and legal status of the

subject debt based upon Defendant’s representations and/or omissions directed to him during his

conversation with its representative, and was likewise unable to adequately determine the potential

legal consequences of making, or arranging to make, a payment on the subject debt.

       35.     As an experienced debt collector, Defendant knows that its representation to

consumers concerning the legal status of an alleged debt owed, and the consumer’s rights under

the FDCPA and/or the applicable statute of limitations, are required to be true, complete and

accurate, especially when Defendant is attempting to collect upon a time-barred debt.

       36.     Defendant had an obligation to accurately alert Plaintiff as to his rights with respect

to the subject time-barred debt, however, Defendant skirted this obligation with deceptive and

misleading representations and/or omissions.

               b.      Violations of FDCPA § 1692f

       37.     The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using

“unfair or unconscionable means to collect or attempt to collect any debt.”




                                                 7
                           2:20-cv-02286-CSB-EIL # 1            Page 8 of 9




        38.     Defendant violated § 1692f through its unfair efforts to collect upon the subject

debt. Despite the time-barred status of the subject debt, Defendant unconscionably failed to

apprise Plaintiff of this federally-mandated disclosure, as well as of the fact that it could not sue

him to collect. Defendant also failed to notify Plaintiff that by paying, or even just agreeing to

pay, any portion of the subject debt, or merely acknowledging the subject debt as valid, it could

have the effect of resetting the applicable statute of limitations as to the entire balance of the subject

debt, potentially subjecting Plaintiff to further legal liability. Defendant engaged in this conduct

in an effort to mislead Plaintiff into making a payment and to ultimately cause him unwarranted

financial harm by restarting the applicable statute of limitations.

        39.     As set forth in paragraphs 19 through 22, supra, Plaintiff has been harmed as a

result of Defendant’s unlawful collection practices as described in this Complaint.

    WHEREFORE, Plaintiff, TOMMY CLARK, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned bodies of law;

    b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
       §1692k(a)(2)(A);

    c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
       under 15 U.S.C. §1692k(a)(1);

    d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k(a)(3);

    e. Awarding any other relief as this Honorable Court deems just and appropriate.


DATED this 12th day of October, 2020.                    Respectfully Submitted,

                                                         /s/ Taxiarchis Hatzidimitriadis
                                                         Taxiarchis Hatzidimitriadis #6319225
                                                         David S. Klain #0066305


                                                    8
2:20-cv-02286-CSB-EIL # 1    Page 9 of 9




                      CONSUMER LAW PARTNERS, LLC
                      333 N. Michigan Ave., Suite 1300
                      Chicago, Illinois 60601
                      (267) 422-1000 (phone)
                      (267) 422-2000 (fax)
                      teddy@consumerlawpartners.com

                      Attorneys for Plaintiff, Tommy Clark




                  9
